268 S.W.3d 407 (2008)
Vickie CLAYBORN, Appellant,
v.
SERVICE MANAGEMENT SYSTEMS, Respondent.
No. WD 68946.
Missouri Court of Appeals, Western District.
August 5, 2008.
F. Patrick Fryer, Independence, MO, for appellant.
Timothy G. Lutz, Kansas City, MO, for respondent.
Before JAMES E. WELSH, Presiding Judge, PAUL M. SPINDEN, Judge, and ALOK AHUJA, Judge.

ORDER
Vickie Clayborn appeals the Labor and Industrial Relations Commission's decision to dismiss her workers' compensation claim for failure to prosecute. We affirm in this per curiam order entered pursuant to Rule 84.16(b).